    Case 6:06-cr-60011-AA     Document 367     Filed 12/11/20   Page 1 of 1




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                    UNITED STATES DISTRICT COURT

                           DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                          WAIVER OF APPEARANCE AT
                    vs.                   STATUS CONFERENCE


 JOSEPH DIBEE,

 Defendant(s).


      Joseph Dibee, through counsel, does waive his right to appear at the status

conference set for December 18, 2020.




                                 Respectfully submitted on December 11, 2020.



                                 s/Matthew Schindler
                                 Matthew A. Schindler, OSB#964190
                                 Attorney for Joseph Dibee




Page 1 – WAIVER OF APPEARANCE AT STATUS CONFERENCE
